This case was remanded ex proprio motu "to afford the state an opportunity to correct the minutes contradictorily with the accused so as to show whether the accused was present when his counsel waived arraignment and to show further whether he was present on each day of the trial of the case, including the rendition of the verdict and passing of sentence." See159 La. 1093, 106 So. 651.
The minutes, when thus corrected, show that the accused was present in person at all times when the case was on trial, from the calling thereof and the impaneling of the *Page 24 
jury up to and including the rendition of the verdict, and also when sentence was passed upon him; but they also show affirmatively that he was not present when his counsel waived arraignment and pleaded not guilty in his behalf.
The verdict and sentence herein are therefore set aside, and the case is now remanded for due arraignment of the accused and for further proceedings according to law.